Per Curiam.

It is uncontroverted that, at the time of relator’s accident, the rolls of roofing paper which had previously secured the derrick to the roof had been removed and there was nothing fastening the derrick to the roof. Commission Bule I. C. 3-16.03 requires that a derrick be securely fastened in place. The failure to have the derrick secured to the roof where relator was working was a violation of a specific safety requirement.
The Industrial Commission’s denial of relator’s application for an additional award, based upon its finding that there was no violation of a specific safety requirement, was an abuse of discretion.
The judgment of the Court of Appeals, granting a writ of mandamus directing the Industrial Commission to make an additional award to relator, is affirmed.

Judgment affirmed.

0’Neill, C. J., Herbert, CorrigaN, SterN, Celebrezze, W. Browk and P. Browr, JJ., concur.